Title: From George Washington to William Pearce, 14 September 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] Sepr 14th 1794.
               
               I am well satisfied that the omission of the date of Colo. Lyle’s bond was accident, & not design—& for that reason suggested a mode, by the observance of which, no information that is required will ever be omitted. When is that Gentleman, by promise, to discharge this bond?
               I think you were quite right in sowing the early (or drilled) wheat at different seasons, with a view to discover the best season for it. But have you been told, or do you know, that the drilled Wheat at Union farm was of two kinds—one of them double headed. Unless Crow kept them asunder, the next growth from these seeds will be a curious hotch potch.
               I am sorry to hear of the heavy rains you have had, on many accounts; but on none more than throwing you backward in the Mill swamps, & the hard and unfit condition it will put them grounds for the reception of the grass seeds, even if it should not have gullied & washed the soil off, in places. I know too,
                  
                  that besides stopping your ploughs on Acct of the wetness of the land, that such rains are apt to gully the fields already sown with Wheat; and to render those which have not received the Seed in a much worse condition for this purpose; but as these are the effects of Providential dispensations, resignation is our duty. I am persuaded you will render the disadvantage as light as possible, & that is all I can expect. Under these circumstances I hope the season has not urged you to sow faster than the ground was in order; for I know no practice worse than ploughing & sowing when it is too wet.
               Drains in all the fields that require it (& none requires it more than No. 6 at Dogue Run) if those heavy rains had not come, ought to be made before the winter wets set in; as, for want of these, & notwithstanding I am continually inculcating this doctrine upon my Overseers, I have much Wheat drowned every year.
               I am sorry to hear that you, among others, have the Ague & fever. It has, from what I hear, been uncommonly rife this year; occasioned it is presumed, by the wetness of the Summer. An emetic, after it becomes regular, as I mentioned in one of my former letters, & care, generally removes it.
               The actual spitting of young Boatswain should be carefully investigated, & medical aid administered if it be real; which, from the temper of the boys mother, & her desire of keeping him with her as a waiter, may well be questioned. Under pretence once before, of a hurt by a Cart she kept him three months (if I recollect rightly) in the house with her, until he was forced out; & this may be the case again.
               Whilst some deny, other affirm, that the yellow fever is in Baltimore—I shall decide nothing on this head myself, and only mention the matter, that if that should be your rout to the Eastern Shore, whensoever you may go, that you may be on your guard. I am Your friend &ca
               
                  Go: Washington
               
            